--------------------------------------------------------------------------------

Exhibit 10.1

[logo.jpg]
 
 
June 3, 2011

 
Mr. William M. Haskel




Dear Bill:


The Cambrex management team enjoyed meeting with you throughout the interview
process and I would like to extend an offer of employment to you to join our
Legal Department as Senior Vice President, General Counsel and Corporate
Secretary, starting no later than July 5, 2011.  You will report to me and
receive an annual base salary at the rate of $325,000 per year.


Additionally, you will be eligible for a prorated (based on your 2011 hire date)
bonus award of 45% of base salary for achievement at target performance, with
25% for achievement at minimum performance and 90% for achievement of maximum
performance.  As we discussed, if your performance level is as expected for the
remainder of 2011, I will recommend to the Compensation Committee that your
target be increased to 50% of base salary with minimum and maximum awards at 25%
and 100% respectively for 2012.  Please note that performance below minimum
targets results in no bonus award.  Additional information regarding specific
metrics and related details will be reviewed further upon employment.  Bonus
awards are subject to the approval of the Compensation Committee and are paid
entirely in cash and distributed shortly after the finalization of the prior
year’s financial results.  The structure of the annual bonus program, including
the metrics, percentage of base salary, and form of the award among other
factors, is reviewed and approved by the Compensation Committee at the beginning
of each year and is subject to change from year to year.  Cambrex employees must
be actively employed on the date the bonus awards are paid.


Attached please find the Employment Agreement (the “Agreement”) between you and
Cambrex Corporation, which shall become effective only in the event of a Change
in Control as defined in the Agreement.  Should your employment with Cambrex be
involuntarily terminated for reasons other than for Cause (see the definition of
“Cause” in the Agreement) without the Agreement becoming effective, you will be
entitled to receive a severance payment equal to your regular base salary for up
to 12 months from your date of separation, or until you find equivalent
employment, if earlier.


We will recommend to the Cambrex Board of Directors a stock option grant of
50,000 shares of Cambrex stock at the next regularly scheduled Board of
Directors Meeting.  The exercise price for these options will be the average of
the high and low prices of Cambrex stock on the day the option grant is approved
by the Board or, if later, the day your employment starts.  The stock options
vest and are exercisable 25% per year over 4 years.  Incentive based
compensation will be subject to the Company’s claw back policy as required by
the Dodd-Frank Act.


You will be eligible to participate in our Basic Life Insurance, Supplemental
Life Insurance, Accidental Death and Dismemberment, Comprehensive Health,
Flexible Spending, and Long Term Disability plans, commencing on the first day
of active employment.  Additionally, you will be eligible to participate in the
Cambrex Savings Plan/401(k) commencing on the first of the month following 30
days of active service.  Cambrex will match the first 6% of your contributions
(100% on the first 3%  and 50% on the next 3%) that you contribute to the
Savings Plan.  The Company match vests 20% on each anniversary of hire date and
is fully vested after five years.
 

 


Cambrex Corporation | One Meadowlands Plaza | East Rutherford, NJ 07073

Phone 201.804.3000 | Fax 201.804.9852 | www.cambrex.com


 
 

--------------------------------------------------------------------------------

 

June 3, 2011
Mr. Bill Haskel
Page 2




You will be eligible for four (4) weeks vacation   In addition, Cambrex
employees enjoy 12 holidays per year.  A more detailed description of our
benefits is attached for your review.


Commencement of work with Cambrex Corporation is contingent upon proof of
eligibility of U.S. employment, satisfactory references, a background check, and
the execution of a Confidentiality Agreement.  Please complete the enclosed
employment application and return it to our offices in East Rutherford.


Finally, commencement of work is also contingent upon the completion of a
pre-employment physical examination relating to the essential functions of the
job and a drug screen.  Please schedule your physical upon acceptance of this
offer.


I look forward to you joining Cambrex as an integral member of our management
team.  Please feel free to call me should you have any questions or if we can
assist you in any way.




Sincerely,







Steven M. Klosk
President and Chief Executive Officer
Cambrex Corporation





Please indicate your acceptance of this arrangement by signing below and
returning one copy of this letter and the signed Employment Agreement to us.




       
William M. Haskel
 
Expected Start Date
 
Enclosures
     

 
 
 

--------------------------------------------------------------------------------